Willson, Judge.
This is a conviction for perjury. The indictment is a good one, and the exceptions thereto were properly overruled; as was also the motion in arrest of judgment. There is no statement of facts in the record, and, were it not for a fundamental defect in the charge of the court, the judgment would be affirmed.
The insufficiency in the charge consists in the omission to give in charge to the jury article 746 of the Code of Criminal Procedure, which is an essential part of the law in every perjury case, and must be given in charge whether requested by defendant or not. An omission to give it in charge is fundamental error. (Washington v. The State, 22 Texas Ct. App., 26; Gartman v. The State, 16 Texas Ct. App., 215.)
The judgment is reversed and the cause is remanded.

Reversed and remanded.